Henry, J.
-Plaintiff furnished to defendant, Thomas, 328,356 brick at $12.50 per thousand, to be used in the erection of four houses situated upon a parcel of land in St. Louis county, but which, it appears from the evidence, prior to the sale and delivery of the material in question, had been subdivided into lots 29, 30, 31 and 32 of block No. 2, and so described in Peter Lindell’s first addition to the city of St. Louis. The four houses were erected on said lots, each occupying one lot, and plaintiff had filed *514his statement of lien for the aggregate value of the brick, claiming a mechanic’s lien on the whole of said property, and not against each lot and house for the proportion of the brick used in the erection of the house thereon. On these facts the circuit court held that he acquired no lien, and, from its judgment, he appealed to the St. Louis court of appeals, which affirmed the judgment, and the cause is now here on appeal from the court of appeals. The precise question involved here was passed upon by this court in Fitzgerald v. Thomas, 61 Mo. 499; Fitzpatrick v. Thomas, 61 Mo. 512, 515, and decided adversely to plaintiff, and we see no reason for a departure from the doctrine announced in these cases. The judgment is, therefore, affirmed.
All concur.